DETAILED ACTION
This office action responds to application number 16/988326, filed 08/07/2020.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Agent Jeremy Rashid (76229) via telephone on 04/25/2022.
With respect to claims as filed on 08/07/2020, please amend claim 11, as follows:

LISTING OF CLAIMS
11.	(Currently Amended)	A solid state drive (SSD) comprising:
a NAND flash memory;
a capacitor configured to store energy on the basis of energy supplied from a power source; and
an SSD controller configured to:
if a completion response for a first write command received from a host has not been returned to the host in a case where energy becomes unsupplied from the power source, by using energy discharged from the capacitor, stop all new operations to the NAND flash memory for the first write command and abort the first write command received from the host.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter.

Re claims 1 and 11, Applicant argued in parent application 15/801572 in the arguments dated 08/21/2018 that “write commands are only aborted ‘if a completion response for the write command has not been returned to the host in a case where the power becomes unsupplied from the external supply.’”  Examiner interprets this to mean that the limitations “if a completion response for the write command has not been returned to the host” and “in a case where the power becomes unsupplied” are joint conditions, i.e. some determination is made as to whether both conditions are satisfied, and if so, the limitation is triggered (i.e. aborting the write command).  Accordingly, Examiner interprets this limitation to be limited to an embodiment in which a determination that 1) the completion response has not been returned and 2) the power has become unsupplied, triggers the command abort.  This interpretation was noted in the allowability notice for parent application 15/801572 dated 12/11/2018 and has not been disputed by Applicant; accordingly, Examiner considers this interpretation to be admitted.

Goss discloses a battery backup for a memory system, where in the case of power outage, the battery is used to supply power during the shutdown.  Selinger discloses aborting write commands that are in progress when the system loses power and has to use a battery.  Kulkarni discloses aborting transactions if a collision is detected.  However, Goss, Selinger, and Kulkarni do not specifically disclose the joint condition of checking to see if a write completion response has been set to decide whether to abort a write command when power becomes unsupplied.  

Furthermore, this limitation, in combination with the other limitations of the claims, would not have been obvious over Goss, Selinger, and Kulkarni.

Claims 2-10 and 12-20 are allowable as dependent upon one of claims 1 and 11 above, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Goldschmidt, whose telephone number is 571-270-3489.  The examiner can normally be reached from M-F 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi, can be reached at 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132